Kirkpatrick, 0. J.
I can scarcely entertain a doubt, that the court have a right to open the report of the auditors. Chief Justice Kinsey, told me that before the revolution, this court not only stayed the proceedings in attachment, but actually ordered an issue to try the claim of a creditor, and took a verdict of a jury upon it, and gave the creditors liberty to file a plea in the name of the absconding debtor. However, this case requires a little consideration, and we will reflect on it.
On a subsequent day, the court said, they were of opinion that the judges of the Common Pleas, had a right to refer *223the matter back to the creditors, if they thought that in making their report they had committed an error or mistake in law. They, therefore, refused the mandamus.